          Case 1:21-cv-00863-DAD-EPG Document 12 Filed 08/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9

10   DARREN GILBERT,                                     Case No. 1:21-cv-00863-DAD-EPG
11                          Plaintiff,
12                                                       ORDER DISCHARGING ORDER TO
     v.                                                  SHOW CAUSE FOR FAILURE TO
13                                                       COMPLY WITH COURT ORDER;
                                                         REQUIRING PLAINTIFF TO FILE
     MANCYGA COMMERCIAL, LLC, et al.,
14                                                       DISPOSITIONAL DOCUMENTS BY
                                                         SEPTEMBER 22, 2021
                            Defendants.
15
                                                         (ECF Nos. 10, 11)
16
          On August 24, 2021, the Court issued an order to show cause, requiring the parties to file
17
     a written response, explaining why the parties have failed to comply with this Court’s order for
18
     Plaintiff to file no later than August 20, 2021, any clerk’s entry of default under Federal Rule
19
     of Civil Procedure 55(a) or for the parties to file a motion for an extension of time for
20
     Defendants to respond to the complaint. (ECF Nos. 9, 10). That same day, Plaintiff filed a
21
     notice of settlement of the case and requesting to have until September 22, 2021, to file the
22
     appropriate dispositional documents. (ECF No. 11).
23
          In light of the settlement of this case, the Court will discharge the show cause order and
24
     grant Plaintiff until September 22, 2021, to file the appropriate dispositional documents.
25
          Accordingly, IT IS ORDERED as follows:
26
          1.      The Court’s August 24, 2021 order to show cause (ECF No. 10) is discharged;
27
          2.      No later than September 22, 2021, Plaintiff shall file the appropriate dispositional
28


                                                     1
          Case 1:21-cv-00863-DAD-EPG Document 12 Filed 08/26/21 Page 2 of 2


 1    documents to close this action;

 2         3.      In light of the parties’ settlement, the initial scheduling conference, set for

 3    September 14, 2021, is vacated.

 4
     IT IS SO ORDERED.
 5

 6     Dated:     August 25, 2021                              /s/
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
